Citation Nr: 1120362	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-46 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran was exposed to noise during service, but the more probative evidence of record shows that he did not experience chronic hearing loss or tinnitus symptoms during service or continuously after service.  

2.  A bilateral hearing loss disability did not manifest to a compensable degree within one year after service separation.

3.  The evidence includes audiological evaluation results from May 2009 showing hearing acuity meeting the requirements to be considered a disability for VA purposes.  

4.  The weight of the most probative evidence of record establishes that the Veteran's current hearing loss disability and tinnitus are not related to his noise exposure during active duty service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current hearing loss disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The Veteran does not have a current disability manifested by tinnitus due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded a VA examination in May 2009 to determine whether his claimed hearing loss and tinnitus may be related to his active duty service.  The Board finds that the VA examination is adequate because, as discussed in more detail below, it was based upon consideration of the Veteran's pertinent medical history, including his lay assertions and current complaints, and because it describes the claimed hearing loss disability and tinnitus in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  As the evidence is related, the Board will address the issues together.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any audiometric results listed under the ASA standards must be converted to ISO-ANSI standards.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).    

In the present case, the Veteran wrote in his formal claim, which was received by VA in February 2009, that he was exposed to acoustic trauma during service, including working on the flight line.  He further indicated that although he occasionally had earplugs, he usually had no hearing protection.  The Veteran also wrote that his hearing had become progressively worse since his service discharge.  Furthermore, he had had ringing in his ears since his service, which had gotten progressively worse since service discharge.  

The Board finds that the weight of the more credible and competent evidence of record weighs against the Veteran's assertions and, more generally, the claims of service connection, for the following reasons.  

First, the Veteran's DD 214 shows that his military occupational specialty (MOS) was 53450 Airframe Repairman.  His service treatment record (STR) indicates that he worked on the flight line.  This evidence shows that he more likely than not was exposed to noise during service.  

His STR also includes audiometric evaluation results from his December 1966 service entrance examination.  The audiogram results were as follows, with the ASA results adjusted to the modern ISO standard provided in parentheses:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5) 
5 (15)   
0 (5)
LEFT
0 (15)
-5 (5)
0 (10)
0 (10)
10 (15)

Later during his service, in March 1970, he underwent another hearing evaluation.  The evaluation report does not indicate that the Veteran had noise exposure, but indicated that he wore ear protection.  An audiogram was performed under the ISO standard, with results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
15
10
10
15
15

At his service separation examination in December 1970, the Veteran denied a history of hearing loss and ear trouble.  During the clinical evaluation, an audiogram, performed under the ISO standard, showed results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 25
5
10
10
10
LEFT
20
10
5
5
5

The Veteran's STR, in summary, shows that he was as likely as not exposed to noise during his active duty service, but used hearing protection.  Also important, he denied any hearing loss or tinnitus symptoms at the time of his service separation.  This constitutes affirmative evidence weighing against his more recent testimonial statement asserting that he has had continuous symptoms since service.  

The record also includes further inconsistencies tending to weigh against the reliability of his February 2009 testimonial statement (indicating that he had continuous symptoms since service separation).  For instance, at a May 2009 VA examination (discussed in more detail below), the Veteran informed the VA examiner that he was unsure as to the date or timeframe of the onset of his tinnitus.  Similarly, in his June 2009 notice of disagreement (NOD), he wrote that he "believe[s]" it is at least as likely as not that his hearing loss and tinnitus started during service.  Most recently, he wrote in his November 2009 VA Form 9 (substantive appeal) that he "conten[ds]" that his hearing loss and tinnitus are a direct result of acoustic trauma during service.  These later statements are equivocal; they show that the Veteran only "conten[ds]," "believes" or is "unsure" as to the onset of his symptoms.  Such equivocation conflicts with his February 2009 statement, in which he unequivocally identified the onset of his symptoms as occurring during service.  Such a lack of coherence tends to weigh against the reliability of his assertions.  See Caluza, 7 Vet. App. at 511 

Further weighing against the reliability of his assertions, the Veteran also wrote in his June 2009 NOD that he did not undergo a hearing evaluation at any time during service, including at the time of discharge, to the best of his recollection.  The Board points out that, to the contrary, the STR shows, as indicated, that the Veteran underwent three hearing evaluations during service, including at service discharge.  Thus, the Veteran's June 2009 NOD statement tends to indicate an erroneous recollection, which is consistent with the passage of approximately 40 years between the time of his 1970 service separation and his June 2009 NOD.  

In light of these inaccuracies and inconsistencies, the Board finds that the evidence weighs against the credibility of the Veteran's assertions.  Thus, his lay statements are not probative evidence supporting his claims.  See Dalton, 21 Vet. App. at 36; see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  The remaining evidence of record does not otherwise show symptoms of hearing loss or tinnitus that were manifest to a degree of 10 percent or more within one year of the Veteran's separation from active service.  The objective post-service evidence also does not show continuous symptoms service separation.  Accordingly, service connection is not warranted on a presumptive basis or on the basis of a continuity of symptoms since service.  See 38 C.F.R. §§ 3.304, 3.307.  

Finally, the record shows that the Veteran underwent a VA audiological evaluation in May 2009.  The VA examiner reported audiometry results showing hearing threshold acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 20
10
40
65
80
LEFT
20
10
60
55
75

Speech recognition scores were 88 percent right ear and 84 percent left ear.  The VA examiner, based on these results, diagnosed normal low frequency hearing sloping to severe sensorineural hearing loss (SNHL) bilaterally.  The Board notes that these audiological evaluation results meet the criteria to be considered a disability for VA purposes under 38 C.F.R. § 3.385.  The VA examiner also diagnosed tinnitus.  

With regard to the etiology of the Veteran's hearing loss and tinnitus, the VA examiner opined that the disorders were not caused by or a result of military noise exposure.  

Upon review, the Board finds that the May 2009 VA examiner's opinion is the most probative evidence of record addressing whether a current hearing loss disability and tinnitus are etiologically related to the Veteran's noise exposure during service.  First, the VA examiner had a thorough and accurate factual foundation.  Specifically, the VA examiner reviewed the Veteran's report of noise exposure during active service.  The VA examiner also reviewed the STR.  In doing so, the VA examiner concluded that a comparison of the enlistment and discharge examinations showed a threshold shift at 1000 Hz and an average of a 10dB shift at 2000 to 2000 Hz, but did not show tinnitus.  In further reviewing the pertinent history, the VA examiner then noted the Veteran's report of post-service noise exposure, including lawn mower and power tools, and his current complaints of constant, bilateral tinnitus, and difficulty hearing high pitched noises.  Finally, the VA examiner performed a thorough clinical evaluation, including audiometry and puretone tests.  In light of this comprehensive factual background, the Board finds that the VA examiner was adequately informed of the pertinent factual premises of the case, which increases the probative weight of her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Furthermore, the VA examiner provided a clear opinion with support rationale.  In particular, the VA examiner explained that the Veteran's hearing loss and tinnitus were not caused or a result of military noise exposure because his hearing was normal at discharge.  The Board recognizes that the VA examiner did not take into account the Veteran's lay assertions when supporting her unfavorable opinion.  The Board finds, however, that this does not reduce the probative value of the examiner's conclusions because, as indicated, the Veteran's assertions are not credible evidence regarding his history.    

The Board also acknowledges that the VA examiner did not indicate if she took into account the change from the ASA standard to the ISO standard when reviewing the audiometry results from the Veteran's service entrance examination.  The VA examiner wrote that there was a 15 dB shift at 1000 Hz bilaterally when comparing the entrance and discharge audiometry result.  The Board points out that a review of the converted results shows only a 5 db shift at 1000 Hz, and only in the left ear.  This tends to indicate that the VA examiner did not convert the entrance examination results from the ASA standard to the ISO standard.  The Board finds, however, that this does not materially diminish the probative value of the VA examiner's opinion.  First, the VA examiner reached an unfavorable conclusion even though she found that there was a threshold shift during service.  More importantly, the VA examiner did not find this threshold shift consequential; to the contrary, the VA examiner found most significant that the Veteran's hearing acuity was "normal" at service separation.  The Board also finds important that the record on appeal contains no competent evidence controverting the VA examiner's opinion.

In this regard, the Veteran wrote in his July 2009 NOD that the VA examiner was incorrect to say that his hearing as normal at service separation.  The Board points out, however, that the determination of whether the Veteran's hearing was "normal" at service separation is a medical determination.  See, e.g., Hensley, 5 Vet. App. at 157.  It is not a determination capable of lay observation, and it is not otherwise a determination that may be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Therefore, the Veteran's argument does not reduce the probative value of the VA examiner's opinion.  

For these reasons, the Board finds that the VA examiner's opinion is the most probative evidence of record addressing the question of whether the Veteran's current hearing loss disability and tinnitus are etiologically related to his in-service noise exposure.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board has also carefully considered the Veteran's own opinion, such as in his July 2009 NOD, relating his current hearing loss disability and tinnitus to his in-service noise exposure.  That issue, however, concerns a question of etiology that may not be competently addressed by lay evidence.  In fact, it involves a medical question relating to an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Veteran's own opinion is not probative evidence on the question of nexus.  He has not otherwise identified a competent opinion relating his in-service noise exposure to his current hearing loss disability or tinnitus.  Accordingly, the Veteran's own conclusory lay statements are not probative evidence supporting his claim, and they are outweighed by the probative May 2009 VA examiner's opinion.  See Davidson, 581 F.3d at 1316; Jandreau , 492 F.3d at 1376-77.

In conclusion, the Board finds that the preponderance of the more probative evidence of record weighs against the claims of service connection for bilateral hearing loss and tinnitus.  Accordingly, the claims are denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


